ON REHEARING
Staunton.
September 18, 1930.
Absent Prentis, C. J., and Holt, J.
Browning, J.,
delivered the opinion of the court.
This ease was heard heretofore and decided by this court on the 19th day of September, 1929, thereafter a *750petition for a rehearing was allowed, the same having been filed by Mary Ely Allen and Maurine Allen, appellants. This court heard the said petition and appellee’s reply thereto argued at its term at Wytheville in June last.
This court, being of the opinion that its former decision was clearly right and in accordance with the law applicable to the case, doth affirm said former decision in all respects.

Affirmed in part; reversed in part.